Citation Nr: 9928741	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for residuals of dental 
trauma.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed a 
timely appeal, contending that he currently suffers from 
headaches which were incurred in service, that he sustained 
dental trauma in service, and that his service-connected PTSD 
warranted assignment of a disability rating in excess of the 
then-assigned 50 percent evaluation.  During the pendency of 
this appeal, the veteran was granted an increased evaluation 
of 70 percent for his PTSD, and was also granted entitlement 
to TDIU benefits based on unemployability shown to be the 
result of his service-connected PTSD.  He now contends that 
the severity of his PTSD warrants assignment of a 100 percent 
disability rating.  The case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's current complaints of headaches and any 
incident of his active service.  

3.  There is no competent medical evidence that the veteran 
sustained any dental trauma in service, or that establishes a 
nexus between any currently diagnosed dental problems and his 
active service.  

4.  The veteran is currently in receipt of a total disability 
rating based on individual unemployability (TDIU), based 
primarily on his inability to work due to his PTSD.

5.  The veteran's PTSD is shown to be productive of not more 
than occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish or maintain 
relationships.  

6.  The veteran's service-connected PTSD is not shown to 
involve total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, or his own occupation 
or his own name.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for residuals 
of dental trauma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  However, the threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boek v. Brown, 6 Vet. App. 14, 
17 (1993).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

With respect to his claim for service connection for 
headaches, the veteran currently maintains that he incurred 
headaches in service.  He contends, in substance, that a 155-
millimeter howitzer was fired while he was in the immediate 
vicinity, and the concussion from the blast resulted in 
headaches from which he has suffered since his active 
service.  The veteran has also indicated that his headaches 
are controlled by prescribed heart medication.  His service 
medical records are completely negative for any clinical 
treatment for or diagnoses of headaches, although the report 
of his service separation physical examination shows that he 
indicated that he experienced frequent or severe headaches, 
at least at the time the examination was conducted.  No 
further mention or other findings relating to headaches are 
disclosed in the service medical records.  

Inpatient treatment records dating from August through 
October 1993 show that the veteran had previously complained 
of headaches which were relieved by an increase in his blood 
pressure medication.  The veteran also reported experiencing 
headaches during a December 1993 VA general medical 
examination, but no medical findings with respect to this 
disorder were rendered at that time.  Contemporaneous 
clinical treatment records dating from September 1990 through 
July 1998 show that the veteran was seen for complaints of 
headaches, variously diagnosed as occipital, temporal, 
migraine, and cluster headaches.  The veteran's treatment for 
his headaches included occipital nerve blocks and medication.  
These headaches were noted in the records to trigger violent 
behavior and PTSD symptoms at times, but were not shown to be 
aggravated by any service-connected disability, per se.  

Further, the report of a VA rating examination includes the 
veteran's self-reported history of headaches incurred in 
service.  However, that report indicates that the onset of 
these headaches was in 1970 or 1971, some two years following 
the veteran's discharge from service.  No medical opinion 
regarding the etiology of the veteran's headaches or 
otherwise indicating that those headaches were incurred in 
service is of record.  

With respect to his claim for residuals of dental trauma, the 
veteran contends that while in Vietnam, a booby-trapped 
howitzer round exploded in his face and knocked him 
unconscious.  He claims that he began to experience upper gum 
problems a few years later and subsequently began to lose his 
upper teeth.  He indicated that he had "very good teeth" 
prior to this.  The veteran stated that his remaining teeth 
were pulled in 1985.  

The veteran's service medical records are completely negative 
for any indication that he had been involved in a booby trap 
explosion, and he is not shown to have been awarded the 
Purple Heart Medal for wounds received in combat.  The report 
of his service entrance physical examination shows that at 
the time, the veteran indicated that he had experienced 
"severe tooth or gum trouble" prior to entering service.  
The report of a dental examination conducted shortly after 
the veteran entered service shows that he had no missing 
teeth, but was found to have what was characterized as "very 
poor oral hygiene."  The service medical records fail to 
disclose any sort of "dental trauma" which the veteran 
claims to have experienced, and the report of his service 
separation examination fails to note any such injury.  
Further, the questionnaire portion of that examination report 
shows that the veteran indicated that he had not experienced 
any severe tooth or gum trouble at the time of his separation 
from service.  In addition, the post-service medical 
treatment records the veteran has submitted in support of his 
claim are completely bereft of any indication of dental 
problems.  

The Board has evaluated the above-discussed medical evidence, 
and concludes that the veteran has not submitted well-
grounded claims for service connection for headaches and for 
residuals of dental trauma.  As noted, the records do show 
that the veteran had indicated that he experienced headaches 
upon his discharge from service.  In addition, the 
contemporaneous clinical treatment records show that he was 
diagnosed with headaches, variously described as occipital, 
temporal, cluster, and migraine.  The records show that these 
headaches tended to precipitate psychiatric symptoms and 
violent behavior, and that they were controlled by blood 
pressure medication.  However, there is no competent medical 
evidence of record to establish the required nexus or link 
between the veteran's headaches and his active service.  

To the extent that his active service is discussed in 
connection with his headaches in the records, the Board notes 
that headaches were noted by the veteran's self-reported 
history only.  The record does not contain any medical 
opinion or diagnosis that the headaches were incurred in 
service.  Moreover, the record fails to objectively show 
continuity of symptomatology or treatment following service 
within any presumptive period.  See Savage, supra.  Further, 
to the extent that his nonservice-connected headaches may 
actually be shown to aggravate his service-connected PTSD, 
the Board observes that the Court has held that service 
connection is not warranted for a nonservice-connected 
disorder in cases where that disorder aggravates service-
connected disorders.  See Johnston v. Brown, 10 Vet. App. 80, 
86 (1997).  

With respect to the veteran's claimed residuals of dental 
trauma, the Board notes that his service medical records are 
silent for the incurrence of any such incident, and he has 
failed to submit any treatment records addressing any dental 
problems which he may have.  Accordingly, the Board finds 
that absent medical evidence showing the required nexus 
between his active service and headaches and evidence showing 
that he suffers from residuals of dental trauma, his claims 
for service connection must be denied as not well grounded.  

In addition, lay statements by the veteran, his wife, and 
relatives that his headaches were incurred in service or that 
he currently suffers from residuals of dental trauma do not 
constitute medical evidence.  As laypersons, lacking in 
medical training and expertise, these individuals are not 
competent to address issues requiring expert medical opinions 
to include medical diagnoses or opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for headaches and for residuals of dental trauma.  
The Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claims for service connection.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete well-grounded claims 
for service connection for headaches and residuals of dental 
trauma.  

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that a service-connected 
disability has become more severe is well grounded in cases 
in which the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and statements by 
the veteran and his relatives attesting to the severity of 
his service-connected PTSD.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the issue on appeal.  Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in connection with this claim.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, the veteran was granted service connection for 
PTSD by an April 1994 rating decision.  He was initially 
assigned a 10 percent evaluation, effective from June 18, 
1993.  By a rating decision of November 1994, he was assigned 
an increased rating, effective from September 16, 1994.  In 
September 1997, the veteran filed a claim for an increased 
rating for his PTSD, contending among other things, that the 
severity of that disorder was totally disabling and rendered 
him unable to obtain or retain gainful employment.  

The veteran's claim for an increased evaluation was initially 
denied by a March 1998 rating decision, and the veteran filed 
a timely appeal.  During the pendency of his appeal, the 
veteran was granted an increased evaluation of 70 percent, 
effective from September 15, 1997.  In addition, he was 
granted TDIU benefits by that same decision based upon 
evidence showing that his PTSD effectively rendered him 
unemployable.  The veteran now appears to assert that the 
severity of his PSTD disability warrants assignment of an 
evaluation in excess of 70 percent.  

The veteran underwent a VA rating examination in January 
1998.  The report of that examination shows that he 
complained of experiencing anger and irritability, stayed 
with his wife, and did not want to venture out.  He 
demonstrated paranoia, and related that he experienced 
difficulty in sleeping.  In addition, the veteran reported a 
sense of isolation and of experiencing nightmares and 
flashbacks.  The examination report fails to show that any 
objective findings were made, and the examiner concluded with 
diagnoses of Axis I PTSD with depression and anxiety and an 
Axis V Global Assessment of Functioning (GAF) score of 40.  A 
GAF score of 40 suggests some impairment in reality testing 
or communication in several areas, or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking, or mood.  

In April 1998, affidavits were received from the veteran's 
wife and sister attesting to the severity of his PTSD 
disorder.  The veteran's sister indicated that he had an 
explosive temper which was difficult to control.  His wife 
stated that he was very paranoid, particularly in the 
presence of Asian people, and that she had to continually be 
on alert to avoid any confrontational incidents when the 
veteran would venture out in public.  Both the veteran's wife 
and sister stated, in substance, that his PTSD adversely 
affected all aspects of his life, precluded him from 
obtaining or retaining gainful employment, and essentially 
rendered him totally disabled.  

In support of his claim for an increased evaluation, the 
veteran submitted VA clinical treatment records dating from 
approximately September 1990 through July 1998 which show 
that he had undergone inpatient treatment on several 
occasions due to his service-connected PTSD.  The veteran was 
noted to have relationships with his wife, sister, and 
children, but would experience episodes of violence in which 
he destroyed household furniture.  However, he did not harm 
family members or others during these episodes.  The veteran 
was also noted to be easily angered by what were 
characterized as inconsiderate people in public places, but 
was able to control that anger.  He denied having any 
homicidal or suicidal ideation, and his PTSD was largely 
controlled by medication.  The veteran was not found to 
exhibit psychosis.  In addition, he was noted to be in the 
process of completing a children's book which was soon to be 
published.  

In June 1998, the veteran underwent a VA rating examination 
in which he was noted to live and get along with his third 
wife.  The examination report indicates that the veteran last 
worked in 1988 as a furniture salesman, but that he had to 
quit over difficulties with other staff and customers which 
would involve throwing boxes and furniture when he became 
angry.  The veteran was noted to have been treated for PTSD 
for the past seven years, was on nefazodone and lithium 
carbonate, and received counseling from a psychiatrist on a 
weekly basis.  The veteran reported being very easily 
angered, and experienced blackouts and memory loss during 
such episodes.  According to the veteran, he experienced 
flashbacks once per month or more, depending on whether he 
experienced any reminders of Vietnam such as helicopters, 
crowds of people, or Asian people.  The veteran avoided 
discussing Vietnam and was constantly hypervigilant.  He 
indicated that he kept to himself most of the time, and would 
only sit with his back to a wall when eating in a restaurant.  
The veteran reported writing childrens' books in order to 
help him deal with stress, but that he did experience 
difficulty concentrating.  

On examination, the veteran was found to be cooperative 
during the interview, was casually dressed, had good hygiene 
and maintained good eye contact.  Speech was relevant and 
coherent, he did not show any disjointed thinking, but he did 
report sometimes hearing voices talking to him.  The veteran 
was fully oriented and his memory for recent and past events 
was characterized as intact.  His affect was characterized as 
anxious and depressed, although he was able to recall 
presidents in reverse order and could perform serial 7s.  The 
veteran stated that he had suicidal thoughts to the extent of 
"wishing that he was dead."  Intelligence was estimated to 
be in the average range.  Abstract thinking, insight, and 
judgment were characterized as "good."  The examiner noted 
that the veteran spent most of his time sitting around his 
house, did not socialize, and spent time writing childrens' 
books.  

The examiner concluded that the veteran was capable of 
handling his own funds.  His diagnoses included Axis I 
chronic PTSD with depressive features, and a GAF score of 55.  
A GAF score of 55 is suggestive of moderate symptoms of a 
psychiatric disorder (e.g., flat affect and circumstantial 
speech with occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In addition, 
the examiner offered his opinion that the veteran is 
suffering from PTSD with severe symptoms.  As a result of his 
PTSD, the examiner felt that the veteran was unable to work 
in any gainful capacity.  

The veteran underwent an additional psychological assessment 
in conjunction with the June 1998 rating examination by a VA 
staff psychologist.  The examining psychologist noted the 
veteran's prior psychiatric history, and found that the 
veteran continued to be troubled by debilitating flashbacks 
manifested by both emotional and physical distress.  He had 
been unable to hold a job sine 1986 due to his irritability 
and inability to be around people.  The veteran was noted to 
have a supportive wife, and he reported to the examining 
psychologist that "she was the only thing that keeps me 
going."  The veteran was also noted to be in the process of 
attempting to obtain custody of his 26 year old son who had 
Down's syndrome.  The examiner also concluded that the 
veteran was capable of managing his own funds. 

Under the evaluative criteria for rating PTSD, assignment of 
a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, one's 
own name or own occupation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

Applying the evaluative criteria for rating PTSD to the 
evidence of record, the Board concludes that the 
preponderance of the evidence shows that the currently 
assigned 70 percent evaluation is appropriate, and is against 
assignment of a 100 percent evaluation.  As noted, the 
veteran is currently in receipt of TDIU benefits for 
unemployability due to his service-connected PTSD.  The Board 
does not dispute that the objective medical evidence shows 
that the veteran is, for practical purposes, incapable of 
obtaining or retaining gainful employment in a normal 
setting.  The veteran's outbursts of anger in addition to his 
destruction of property during such episodes clearly render 
him incapable of working around other individuals.  

However, the severity of his PTSD disability does not rise to 
the level contemplated for assignment of a 100 percent 
evaluation.  The veteran currently maintains relationships 
with his wife and children, as reflected in the VA clinical 
treatment records and the June 1998 VA rating examination 
reports.  He indicated that he occupies his time by writing 
childrens' books, and the notes contained in the treatment 
records suggest that at least one of these was close to being 
published.  The record shows that the veteran had been 
hospitalized on several occasions in 1993 and 1995 for 
treatment for psychiatric problems, but the record does not 
disclose any such inpatient treatment in recent years.  

In addition, while the evidence shows that the veteran 
experiences episodic violence, usually consisting of throwing 
and breaking household objects, he is not shown to present a 
persistent danger of hurting himself or others around him.  
The Board also recognizes that the veteran's wife has 
reported that he is at times unable to perform normal 
activities of daily living, he was objectively shown to have 
adequate personal hygiene, had a normal affect, had intact 
judgment, insight, and thought processes.  He was further not 
found to have a psychosis, although he did report hearing 
voices from time to time.  The veteran was also shown to be 
fully oriented, and has not been objectively shown to have 
memory problems.  

In short, while there is ample medical evidence provided by 
treating and examining private and VA physicians that the 
veteran has been unemployable due to PTSD since at least 
1993, the objective medical evidence fails to disclose a 
disability to the degree of severity as contended by the 
veteran.  Accordingly, while the Board would observe that the 
full criteria for assignment of a 70 percent evaluation have 
not been met in this case, the objective medical evidence 
shows that the veteran's overall disability picture most 
closely approximates the criteria for assignment of a 70 
percent rating.  However, for reasons discussed above, the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 70 percent for the veteran's PTSD.  
Accordingly, his appeal with respect to this issue must be 
denied.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant assignment of an evaluation in 
excess of 70 percent for the veteran's PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of dental trauma is denied.  

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

